Citation Nr: 1602651	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to heart disease.

4.  Entitlement to service connection for chronic kidney disease, to include as secondary to heart disease.


REPRESENTATION

Appellant represented by:	J. Michael Woods , Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active military service from August 1968 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) from November 2011 (ischemic heart disease) and May 2014 (hypertension, obstructive sleep apnea and chronic kidney disease) rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in San Diego, California.  

Since the most recent adjudication of the Veteran's ischemic heart disease claim (the March 2013 statement of the case (SOC)), VA has received additional evidence which relate to this claim without a waiver of RO consideration.  However, as the Board is granting this matter in full, the Veteran is not prejudiced by the Board's review of such evidence.

The Veteran had also disagreed with the denial of service connection for depression.  See Notice of Disagreement dated December 11, 2014.  This issue was adjudicated in the January 2015 SOC; however, the Veteran did not perfect his appeal as to this matter by filing a substantive appeal (VA Form 9, Appeal to Board of Veterans' Appeals).  Thus, this issue is not before the Board.

The matters of service connection for hypertension, obstructive sleep apnea, and chronic kidney disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides in service.  

2.  The Veteran's coronary artery disease (which is ischemic heart disease) is presumed to have been caused by his herbicide exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for an award of presumptive service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the grant of service connection for ischemic heart disease, further discussion of the Board's duties to notify and assist as to this matter is not necessary.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Ischemic heart disease (including coronary artery disease) is associated with herbicide exposure for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

An August 2011 response from the Defense Personnel Records Information Retrieval System (DPRIS) confirms that the Veteran served in Vietnam.  Further, his service personnel records show that the Veteran participated in 13 campaigns "while serving in the contiguous waters of Vietnam in direct support of military operations" from June 1971 to November 1971.  These records also show that he was awarded the "Navy Unit Commendation Ribbon for services at Naval Support Activity, DANANG, RVN from 18 Jun 69 to 30 Jun 69."  As such, the Veteran is presumed to have been exposed to herbicides coincident with such service.

It is also undisputed that the Veteran has coronary artery disease.  Indeed, his private treatment records show that the Veteran underwent stenting to the LAD (left anterior descending artery) in June 2004 and has received treatment for coronary artery disease since that time, including restenosis in November 2006.  See clinical records from D. W. Triffon, M.D., Scripps Clinic Medical Group, Inc., January 2005-April 2013.  These records include an April 2013 Exercise Stress Echocardiogram which notes that the Veteran's exercise tolerance was 6.8 METs (metabolic equivalent).  Based on this medical evidence, it is clear that coronary artery disease has become manifest to, at the very least, a compensable degree, and may therefore be presumed to be related to in-service herbicide exposure.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (designating a 10 percent rating for coronary artery disease with workload of greater than 7 METs but not greater than 10 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or with continuous medication required); see also 38 C.F.R. § 3.307(a)(6)(ii).

Inasmuch as the Veteran has been diagnosed with coronary artery disease (which is ischemic heart disease), and is presumed to have been exposed to herbicides during service, the Board is satisfied that the criteria for an award of presumptive service connection for ischemic heart disease have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 C.F.R. § 3.102.  Service connection for ischemic heart disease is therefore granted.


ORDER

Service connection for ischemic heart disease is granted.


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claims.

Initially, it is noted that review of the record suggests that the medical evidence is incomplete.  Specifically, in addition to ongoing medical treatment, the earliest private treatment records available for review are dated in January 2005; however, these records show that the Veteran underwent stenting to the LAD in June 2004.  The Veteran's complete medical records are likely to contain pertinent information, and must be secured.

Regarding the matter of service connection for hypertension, it is significant to note that prior to 2006, the National Academy of Science (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its 2006 Update, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (April 11, 2014).  Specifically, it notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20,309. 

In light of the NAS study findings, the Board finds that a medical examination for an opinion as to whether the Veteran's current hypertension is etiologically related to his exposure to herbicides in service is warranted.

Finally, as to the matters of service connection for obstructive sleep apnea and chronic kidney disease, a June 2014 Heart Conditions Disability Benefits Questionnaire (DBQ) states that these disorders are related ("pertain to") the Veteran's heart condition.  However, as the examiner provided no explanation of rationale for this opinion, is inadequate for rating purposes.  Nevertheless, this statement raises the possibility that the Veteran has current sleep and kidney disorders related to his (now) service connected ischemic heart disease.  He has not been afforded a VA examination to address these matters.  In light of the low threshold standard as to when a VA nexus examination is necessary, endorsed by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), a VA examination to secure nexus opinions is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already associated with the record, to specifically include records of the Veteran's cardiovascular treatment prior to January 2005.

2.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his hypertension.  His claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension is related to his military active duty service, and specifically to his exposure to herbicides therein?  (The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for hypertension as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question.  Thus, the question here is what is the likelihood that this Veteran's hypertension is related to his herbicide exposure given his medical history, family history, risk factors, etc.). 

b)  Is it at least as likely as not (50 percent or better probability) that the Veteran's hypertension was caused by his service-connected ischemic heart disease?  

c)  If the Veteran's hypertension was not caused by his service-connected ischemic heart disease, is it at least as likely as not (50 percent or better probability) it is aggravated by his ischemic heart disease? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension present (i.e., a baseline) before the onset of the aggravation.

The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

3.  After completing the above, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his obstructive sleep apnea and chronic kidney disease.  His claims file (to include this decision) must be reviewed by the examiner in conjunction with the examination.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a)  Is it at least as likely as not (50 percent or higher degree of probability) that any current obstructive sleep apnea and/or chronic kidney disease was incurred in service?  

b)  Is it at least as likely as not (50 percent or higher degree of probability) that any current obstructive sleep apnea and/or chronic kidney disease was caused by his service-connected ischemic heart disease?

c)  Is it at least as likely as not (50 percent or higher degree of probability) that any current obstructive sleep apnea and/or chronic kidney disease was aggravated by his service-connected ischemic heart disease? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of obstructive sleep apnea and/or chronic kidney disease present (i.e., a baseline) before the onset of the aggravation.

A complete rationale should be given for all opinions and conclusions expressed.  In doing so, the examiner should also comment on the opinions already of record in (June 2014 DBQ), expressing agreement or disagreement with the conclusions reached in each, and explaining the rationale for the agreement or disagreement.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that the question is outside the scope of a medical professional conversant in VA practices.

4.  After the above development has been completed, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development indicated by the results of the development requested above, and re-adjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


